Snapshot - 1:13CR00054-001                                                                                                                            Page 1 of 3

                         Case 1:13-cr-00054-DAD-BAM Document 84 Filed 01/13/21 Page 1 of 3
      AO 245D-CAED (Rev. 09/2019) Sheet 1 - Judgment in a Criminal Case for Revocation



                                    UNITED STATES DISTRICT COURT
                                                      Eastern District of California
                      UNITED STATES OF AMERICA                                      JUDGMENT IN A CRIMINAL CASE
                                                                                    (For Revocation of Probation or Supervised Release)
                                 v.
                       MARTIN DUTRA ROMERO                                          Criminal Number: 1:13CR00054-001
              AKA: Romero Martin Dutra, Romero Dutyra Martin                        Defendant's Attorney: Megan Hopkins, Assistant Federal Defender
      THE DEFENDANT:
             admitted guilt to violation of charge(s) 1 through 6 as alleged in the superseding violation petition filed on 1/11/2018 .
             admitted guilt to violation of charge(s) 1 and 2 in the violation petition filed on 6/9/2020 .

      The defendant is adjudicated guilty of these violations:
      See next page.

       The court:        revokes:       modifies:        continues under same conditions of supervision heretofore ordered on 11/17/2014 .

             The defendant is sentenced as provided in pages 2 through               of this judgment. The sentence is imposed pursuant to the
      Sentencing Reform Act of 1984.

             Charge(s)       is/are dismissed. [X] APPEAL RIGHTS GIVEN.

              Any previously imposed criminal monetary penalties that remain unpaid shall remain in effect.

               It is ordered that the defendant shall notify the United States attorney for this district within 30 days of any change of name,
       residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If
       ordered to pay restitution, the defendant must notify the court and United States attorney of material changes in economic
       circumstances.
                                                                                   1/8/2021
                                                                                   Date of Imposition of Sentence




                                                                                   Signature of Judicial Officer
                                                                                   Dale A. Drozd, United States District Judge
                                                                                   Name & Title of Judicial Officer
                                                                                   1/13/2021
                                                                                   Date




http://apps.caed.circ9.dcn/CIRUser/Desktop/snapshot.aspx?redirect=judgment&tab=tpImprisonment&cid=c7129... 1/13/2021
Snapshot - 1:13CR00054-001                                                                                                  Page 2 of 3

                         Case 1:13-cr-00054-DAD-BAM Document 84 Filed 01/13/21 Page 2 of 3
      AO 245D-CAED (Rev. 09/2019) Sheet 1 - Judgment in a Criminal Case for Revocation
      DEFENDANT: MARTIN DUTRA ROMERO AKA: Romero Martin Dutra, Romero Dutyra Martin                                    Page 2 of 3
      CASE NUMBER: 1:13CR00054-001

       Violation Number                      Nature of Violation                                Date Violation Ended
       Charge 1                              UNLAWFUL USE OF A CONTROLLED SUBSTANCE             June 28, 2017
                                             FAILURE TO PARTICIPATE IN COGNITIVE BEHAVIORAL July 26, August 30, and
       Charge 2
                                             TREATMENT                                      September 6, 2017
       Charge 3                              FAILURE TO NOTIFY OF CHANGE IN RESIDENCE           August 8, 2017
       Charge 4                              NEW LAW VIOLATION                                  September 25, 2017
       Charge 5                              UNAUTHORIZED POSSESSION OF A WEAPON                September 25, 2017
       Charge 6                              ASSOCIATION WITH PROHIBITED PERSON(S)              September 25, 2017
                                             FAILURE TO RESIDE AND PARTICIPATE IN AN
       Charge 1                                                                                 May 10, 2020 and June 2, 2020
                                             INPATIENT CORRECTIONAL TREATMENT PROGRAM
       Charge 2                              FAILURE TO NOTIFY OF CHANGE OF RESIDENCE           June 2, 2020




http://apps.caed.circ9.dcn/CIRUser/Desktop/snapshot.aspx?redirect=judgment&tab=tpImprisonment&cid=c7129... 1/13/2021
Snapshot - 1:13CR00054-001                                                                                                                 Page 3 of 3

                        Case 1:13-cr-00054-DAD-BAM Document 84 Filed 01/13/21 Page 3 of 3
      AO 245B-CAED (Rev. 09/2019) Sheet 2 - Imprisonment
      DEFENDANT: MARTIN DUTRA ROMERO                                                                                                  Page 3 of 3
      CASE NUMBER: 1:13CR00054-001

                                                                 IMPRISONMENT

      The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a total term of:
      24 Months.

            No TSR: Defendant shall cooperate in the collection of DNA.

            The court makes the following recommendations to the Bureau of Prisons:
            The Court recommends that the defendant continue to be incarcerated at the Butner, North Carolina facility, but only insofar as
            this accords with security classification and space availability.

            The defendant is remanded to the custody of the United States Marshal.

             The defendant shall surrender to the United States Marshal for this district
                    at     on     .
                    as notified by the United States Marshal.

             The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
                     before       on    .
                     as notified by the United States Marshal.
                     as notified by the Probation or Pretrial Services Officer.
             If no such institution has been designated, to the United States Marshal for this district.

                                                                       RETURN
      I have executed this judgment as follows:




              Defendant delivered on                                                        to
      at                                                   , with a certified copy of this judgment.



                                                                              United States Marshal


                                                                              By Deputy United States Marshal




http://apps.caed.circ9.dcn/CIRUser/Desktop/snapshot.aspx?redirect=judgment&tab=tpImprisonment&cid=c7129... 1/13/2021
